DETAILED ACTION
This office action is in response to the amendments filed on 4/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 12-13 and 15-17. Claims 1-11 and 14 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019 and 10/18/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0013764) in the view of Hatakeyama (US 2009/0190319).
With respect to Claim 12, Kim shows (Fig. 1-2E) most aspects of the current invention including an electronic module, comprising:
a first substrate [100]
An electronic component [200], disposed on one side of the first substrate
a second substrate [500] facing the one side of the first substrate
a pillar-shaped connecting member [430] being disposed between the first substrate and the second substrate, and electrically connecting the electronic element and the second substrate
a plurality of pillar-shaped coupling members [540]  being disposed between the first substrate and the second substrate, and coupling the first substrate and the second substrate
a sealing part (300) sealing the electronic element, the connecting member and the plurality of the coupling members
wherein each of the plurality of the coupling members is not electrically connected to the electronic element
Furthermore, Kim shows (Fig 2E and 2G) embodiments wherein a thickness of a conductive adhesive (545) that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is greater than or equal to
Regarding claim 12, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Kim), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Kim does not show the plurality of pillar-shaped coupling members has a length longer than the connecting member.
On the other hand, Hatakeyama 
Regarding claim 12, Differences in lengths of coupling members and connecting member will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths of coupling members and connecting member are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of lengths of coupling members and connecting member and similar lengths of coupling members and connecting member are known in the art (see e.g. Hatakeyama), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kim.
The specification contains no disclosure of either the critical nature of the claimed lengths of coupling members and connecting member or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 13, Kim shows (Fig. 1) wherein the plurality of pillar-shaped coupling members are provided at positions near four corners of the first substrate having a rectangular shape and at positions near four corners of the second substrate having a rectangular shape.
With respect to Claim 15, Kim .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in the view of Hatakeyama and in further view of Murayama (US 2001/0053068).
With respect to Claim 16, Kim shows (Fig. 1-2E) most aspects of the current invention. However, Kim does not show wherein each of the plurality of pillar-shaped coupling members has a main body part and a joining part having a smaller cross-sectional area than the main body part.
On the other hand, Murayama shows (Fig 1-2) an electronic module, comprising an electronic component [13] and a plurality of pillar-shaped coupling members [15] being disposed between a first substrate (11) and a second substrate (12), and coupling the first substrate and the second substrate, wherein each of the plurality of pillar-shaped coupling members has a main body part (21/22) and a joining part (15) having a smaller cross-sectional area than the main body part. Murayama teaches doing so to have a cylindrical shape and a tapered tip portion such as a conical shape so as to keep the joint strength and make the distance between the metal piece and the neighboring part narrow (par 32).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein each of the plurality of pillar-shaped coupling members has a main body part and a joining part having a smaller cross-sectional area than the main body part in the device of Kim to have a cylindrical shape and a tapered tip portion such as a conical shape so as to keep the joint strength and make the distance between the metal piece and the neighboring part narrow.
With respect to Claim 17, Murayama shows (Fig 1-2) wherein each of the plurality of pillar-shaped coupling members has an inclined part whose cross-sectional area is continuously reduced.
Response to Arguments
Applicant’s amendments filed on 4/30/2021, responding to the office action mailed 4/12/2020, have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 12-13 and 15-17 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814